   Case 20-50120            Doc 9   Filed 03/09/20       Entered 03/09/20 09:36:01         Desc Main
                                       Document          Page 1 of 2


LOCAL FORM 6004-1(a)




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MINNESOTA

In re:


Lucas James Bemboom,                                                          Case No. 20-50120-RJK
                                                                              Chapter 7
                  Debtor.


                                     NOTICE OF ABANDONMENT

To: The United States Trustee, all creditors and other parties in interest.

On April 2, 2020, or as soon thereafter as the transaction may be completed, and subject to objection under
applicable rules, the undersigned trustee of the estate of the debtor named above will abandon property of
the estate, as follows:

         The trustee will abandon the following property of the estate which is encumbered to First National
         Bank of Milaca:

                  Dairy cattle livestock;
                  Vehicles:
                          2004 Chevrolet Suburban
                          1994 Harley Davidson Ultra Glide
                          2003 Chevrolet 2500 HD
                          1981 Ford Grain Truck
                  Equipment:
                          1060 Gehl Chopper w/ Corn Head
                          750 Massey Combine
                          8309 IH Discbine
                          4180 White Tractor
                          Farmall M Tractor
                          S185 Melroe Bobcat
                          1566 IH Tractor
                          1060 Gehl Chopper (Parts)
                          Case 970 Tractor
                          Kasten Silage Box
                          Rex Silage Box
                          2 Badger Silage Boxes
                          New Idea 3622 Spreader
                          JD 4630 Tractor
                          IH 1486 Tractor
                          Bunks, Panels, Gates
                          Feeder Wagon
                          16' IFI Disc
   Case 20-50120         Doc 9     Filed 03/09/20      Entered 03/09/20 09:36:01           Desc Main
                                      Document         Page 2 of 2


LOCAL FORM 6004-1(a)


                        12' Ford Field Cultivator
                        IH 800 Planter
                        Milking Equipment - Bulk Tanks, Etc.
                        6, 7, and 5 ton bins
                        Running Gear

The foregoing property is burdensome to the estate and of no or inconsequential value to the estate. In
particular, livestock requires ongoing care and feeding. The foregoing property is subject to the perfected
security interest of First National Bank of Milaca, and the secured claim of said creditor is approximately
$227,653, a sum which substantially exceeds the value of the foregoing property.

         Objection: Motion: Hearing. Under applicable rules, any objection must be in writing, be served on
the undersigned trustee and the United States Trustee, and be filed with the clerk, not later than 12:00
o’clock noon on the day before the date set for the abandonment. If an objection is timely served and filed,
the court will hold an expedited hearing on the objection with reduced notice of the hearing. The hearing
will be scheduled by the trustee with notice by the trustee to the objecting party and the United States
Trustee. If an objection is made or an order is required, the undersigned trustee moves the court for such
orders as may be necessary or appropriate.

Clerk of Court                        United States Trustee               Trustee
U.S. Bankruptcy Court                 1015 U.S. Courthouse                (see address below)
404 U.S. Courthouse                   300 South 4th Street
515 W First St.                       Minneapolis, MN 55415
Duluth MN 55802

Dated: March 9, 2020                                      /e/ Erik A. Ahlgren
                                                          Erik A. Ahlgren, Trustee
                                                          220 W Washington Ave, Ste 105
                                                          Fergus Falls, MN 56537
                                                          218-998-2775
                                                          trustee@prtel.com
